Order entered October 1, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01077-CV
                                    No. 05-18-01078-CV

                           IN RE HOWARD HOLLAND, Relator

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                     Trial Court Cause Nos. 31608-422 and 31609-422

                                         ORDER
                          Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s September 17, 2018

petition for writ of mandamus.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE